Exhibit 10.1

May 20, 2020

Siobhan Nolan Mangini

Dear Siobhan,

On behalf of NGM Biopharmaceuticals, Inc. ("NGM" or the "Company"), we are
pleased that you will be joining the Company as Chief Financial Officer
reporting to me. We believe this position represents an extraordinary
opportunity, and we look forward to your joining our exceptional team.

Below are details of the compensation and benefits program we are offering as
part of your employment with NGM, as well as other terms of your employment.
Should you have questions regarding any part of this offer, or wish to receive
additional details, please let us know. Your annual base salary will be
$425,000.00, less payroll deductions and all required withholdings, paid semi-
monthly over 24 pay periods per year. In addition, you will be eligible to
participate in the NGM Incentive Bonus Plan. You will also be eligible to
receive a one-time sign-on bonus of $75,000.00, payable within the first two pay
periods of your employment with NGM. Should you voluntarily resign from NGM
within two (2) years from your start date, you will be required to repay the
pro-rated portion of the sign-on bonus payment based on the number of months you
were employed by the Company following receipt of the sign-on bonus payment.

NGM provides all eligible employees with a comprehensive benefits program. You
will have the opportunity to participate in these benefits, which include
medical, dental and vision coverage for you and your eligible dependents, if you
choose to enroll in them. In addition, we provide life insurance, LTD and AD&D
coverage, along with a comprehensive 401(k) program. NGM also provides benefits
including Company holidays, vacation, sick leave and Health Care and Dependent
Flexible Spending Accounts. The Company may change compensation and benefits
from time to time in its discretion. There is a formal performance review period
once a year.

An important component of your compensation includes the opportunity for
ownership in the Company. After you commence employment, and subject to the
approval of our Board of Directors (the "Board"), NGM will grant you an option
to purchase 300,000 shares of the Company's common stock (subject to adjustment
for stock splits, stock dividends, reclassification and the like) at the fair
market value determined by the Board as of the date of grant (the "Option"). The
Option will be subject to the terms and conditions of the Company's Amended and
Restated 2018 Equity Incentive Plan (the "Plan") and your grant agreement. Your
grant agreement will reflect a four year vesting schedule, under which 25% of
your Option will vest after 12 months and 1/48th of the total will vest at the
end of each month thereafter, until either the Option is fully vested or your
employment ends, whichever occurs first.

As a condition of your employment, you will be required to abide by the
Company's policies and procedures, including those outlined in our employee
handbook. You also agree to read, sign and comply with the Company's Employee
Proprietary Information and Inventions Agreement ("Proprietary Information
Agreement").

In your work for the Company, you will be expected to not make any unauthorized
use of, or disclose, the confidential information or materials, including trade
secrets, of any former employer or other third party to whom you owe an
obligation of confidentiality. Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which information is common knowledge in the industry or
otherwise legally available in the public domain, or which is otherwise provided
or developed by the Company. By accepting employment with the Company, you are
representing to us that you will be able to perform your duties within the
guidelines described in this paragraph. You represent further that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company in any manner.

--------------------------------------------------------------------------------

This offer is contingent upon our verification of your employment history. Any
intentional misrepresentation concerning your employment history may result in
actions up to and including revocation of this offer or termination of your
employment at NGM.

Your employment relationship is at-will. Accordingly, you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time and for any reason, with or without cause or advance notice. If, on or
within 18 months after the effective date of a change in control, your
employment is terminated without cause and other than as a result of your death
or disability, or you resign for good reason, and subject to you signing the
Company's standard form of release within the time period specified by the
Company and allowing it to become effective in accordance with its terms and
your compliance with your obligations under your Proprietary Information
Agreement, you will receive the following severance benefits: (a) continuation
of your base salary for a six-month period, (b) payment of the premiums for you
and your eligible dependents to continue your health insurance benefits for the
first six months of such coverage, or such earlier date as you (or your
dependents, as applicable) cease to be eligible for continuation coverage and
(c) full vesting acceleration of any unvested outstanding equity awards
(together, the "Severance Benefits"). The Severance Benefits will be subject to
the definitions and additional terms and conditions set forth by the Company.
This letter, together with your Proprietary Information Agreement, forms the
complete and exclusive statement of your agreement with the Company concerning
this offer. The terms of this letter supersede any other representations or
agreements made to you by any party, whether oral or written. The terms of our
agreement cannot be changed (except those changes expressly reserved to the
Company's discretion in this letter) other than by a written agreement signed by
you and a duly authorized officer of the Company. This agreement is to be
governed by the laws of the state of California without reference to its
conflicts of law principles. In case any provision contained in this agreement
shall, for any reason, be held invalid or unenforceable in any respect, such
invalidity or unenforceability will not affect the other provisions of this
agreement, and such provision will be construed and enforced so as to render it
valid and enforceable consistent with the general intent of the parties insofar
as possible under applicable law. With respect to the enforcement of this
agreement, no waiver of any right hereunder will be effective unless it is in
writing. This agreement may be executed in more than one counterpart, and
signatures transmitted electronically will be deemed equivalent to originals. As
required by law, this offer is subject to satisfactory proof of your identity
and right to work in the United States.

Siobhan, we are thrilled that you have decided to accept our employment offer.
Under the terms described above, please sign and date this letter and the
Proprietary Information Agreement, and return them by May 25, 2019. It is our
expectation that you will join NGM in July 2020.

NGM is an ambitious undertaking, and we fully expect our company to become a
force in the development and commercialization of pharmaceutical therapies. To
this end, we are assembling a team of uniquely qualified individuals with
extraordinary knowledge, skills and drive. Your leadership of the finance,
accounting, business development and investor relations areas will be a critical
part of our success and we look forward to you joining our team.

 

Sincerely,

 

/s/ David J. Woodhouse

David J. Woodhouse, Ph.D.

Chief Executive Officer

 

Exhibit A - Employee Proprietary Information and Inventions Agreement

 

Understood and Accepted.

 

 

 

 

 

Date: May 25, 2020

 

/s/ Siobhan Nolan Mangini

 

 

Siobhan Nolan Mangini

 

 